Citation Nr: 1521329	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1974 to June 1974.  The Veteran also served in the Army National Guard, to include periods of active duty for training afrom September 8 to September 29, 1990, and from May 12 to May 25, 1991.  

Historically, the Veteran's claim for service connection has previously been considered and denied-originally, in a March 2002 rating decision, and, following additional attempts to reopen the claim, most recently, in a June 2009 decision..

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO confirmed and continued the denial of  service connection for PTSD on the basis that new and material evidence had not been submitted.In April 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) addressing the PTSD claim was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.  

In addition to the paper claims file, the Veteran has paperless, electronic files located in Virtual VA and Veterans Benefits Management System (VBMS).  A May 2015 review of the VBMS file reveals service personnel records (SPRs) and a July 2013 statement from a private physician (Dr. RM), while review of the Virtual VA file reveals a March 2014 brief submitted by the Veteran's representative and VA treatment records dated from March 2000 to November 2014, as well as additional documents that are either duplicative of evidence associated with the paper claims file or are not relevant to the present appeal.

It does not appear that the RO, the agency of original jurisdiction (AOJ), has considered the SPRs, the July 2013 statement from Dr. RM, the VA treatment records associated with the electronic files or the Mauch 2014 brief in the first instance.  Nevertheless, because the Veteran filed his substantive appeal after February 2, 2013, and has not specifically requested AOJ review of this evidence, the Board may consider this evidence in the first instance.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165, which amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, where the substantive appeal is filed on or after February 2, 2013 and unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Most recently, in a June 2009 rating decision, the RO continued to deny service connection for PTSD on the basis that no new and material evidence to reopen the claim had been presented; although notified of the denial and of his appeal later in June 2009, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Evidence associated with the claims file since the June 2009 denial is cumulative and redundant of evidence previously of record, does not relate to unestablished fact necessary to substantiate the previously denied claim, or raise a reasonable possibility of substantiating the service connection claim for PTSD.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision in which the RO continued to deny  service connection for PTSD on the basis that new and material evidence had not been presented is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  As evidence received since the June 2009 final decision is not new and material, the criteria for reopening the previously denied service connection claim for PTSD are not met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

Effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2011 pre-rating letter, the RO provided notice to the Veteran explaining the reasons why his PTSD claim was previously denied,  and the general definition of new and material evidence.  The letter also informed the Veteran of the information and evidence was needed to substantiate his underlying service connection claim, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2011 rating decision reflects the initial adjudication of the Veteran's claim after issuance of this letter.  Accordingly, the Board concludes that the June 2011 letter satisfied the notice requirement in this case.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the record includes the Veteran's service and personnel records, VA treatment records dated from March 2000 to November 2014, the Veteran's records from the Social Security Administration, and all private records identified and/or submitted by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required. 

The Board acknowledges that the Veteran has not been afforded a VA examination no has VA otherwise obtained a medical opinion in conjunction with his petition to reopen the previously denied claim of service connection claim for PTSD.  However, as explained below, as new and material evidence to reopen the claim has been received, no such examination or opinion is required.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  See aslo Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

At the time of prior denials and  currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

Traditionally, the evidence necessary to establish the occurrence of an in-service stressor typically hinged on whether the alleged stressor was associated with combat.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

If the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, in July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulations provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

The RO initially denied the Veteran's claim for service connection for PTSD in a  March 2002 rating decision.  

The evidence then of record consisted of the Veteran's service treatment records (STRs) (which document no complaint, finding, or diagnosis of PTSD), the Veteran's service personnel records (SPRs) (which do not show the Veteran served in combat with the enemy, received any combat medals tending to show combat service, or served in the Saudi Arabia or Iraq), and the report of an  October 1998 VA psychiatric evaluation (documenting diagnoses of h panic disorder without agoraphobia, PTSD, alcohol abuse, and a personality disorder).  The record also included  VA treatment records dated from December 1998 to March 2004 ,which document diagnoses of PTSD, and a clinician's comment relating his PTSD to seeing a  Saudi solider beheaded by another Saudi.  See May 2000 VA treatment record.  The May 2000 VA clinician also noted the Veteran had three friends die on maneuvers at "Dugway" when they were exposed to a blister agent, that he also was in Honduras during hostile activity, and that, while in Saudi Arabia, he experienced one scud missile attack.  Id.  

The bases for the RO's March 2002 denial was that, while the Veteran had a diagnosis of PTSD, he did not provide details regarding the incident with the Saudi solider, as requested; that the SPRs did not show that he served in the Persian Gulf; and there was no evidence showing a stressful experience had occurred during service.  In sum, the RO denied the claim given the absence of information regarding a verifiable stressor in service.  Although notified of the denial and of his appellate rights in a March 2002 letter, the Veteran did not initiate an appeal.  

In January 2004, the Veteran submitted an informal claim seeking service connection for PTSD, among other unrelated disabilities, which was accepted as a petition to reopen the previously denied PTSD claim.  Additional VA treatment records were associated with the record which contained a continued diagnosis of PTSD; however, in a March 2004 rating action, the RO denied the claim, explaining that the newly submitted evidence was not material to the claim because it did not show his claimed disability, i.e.., PTSD, was related to his military service.  The Veteran did not appeal the March 2004 rating decision.  

In November 2005, the Veteran submitted another informal claim seeking service connection for PTSD, which was accepted as a petition to reopen the previously denied PTSD claim.  In support of his claim, and in response to a December 2005 VCAA letter requesting additional information regarding his claimed stressor, the Veteran submitted a December 2005 statement wherein he reported that, in approximately September 1990, he witnessed a Saudi soldier behead another Saudi.  Additional SPRs were associated with the evidentiary record, including records showing he and other members of the 866th Supply Company were ordered to active training in Germany in January 1993 and also performed active duty for training in direct support of Operation Desert Storm/Shield in May 1991.  Additional VA treatment records were also associated with the claims file, which showed a continued diagnosis of PTSD.  In a February 2006 rating action, the RO denied the Veteran's claim on the basis that, while there was new evidence showing ongoing psychotherapy treatment and that his claimed stressor occurred in Saudi Arabia in September 1990, the evidence was not material because the SPRs do not show he was conducting active duty training in Saudi Arabia in September 1990 but, instead, shows he was ordered to Germany for two week annual training from September 8 to September 29, 1990.  The Veteran did not appeal the February 2006 rating decision.  

In April 2007, the Veteran again filed to reopen a claim for service connection for PTSD.  In response to letters dated May and July 2007 requesting specific details regarding his claimed stressor, the Veteran submitted an October 2007 stressor statement reiterating that he witnessed an Arabic man being beheaded by another in approximately 1990 or 1991.  Additional VA treatment records were associated with the evidentiary record which continued the diagnosis of PTSD.  Notably, in August 2006, a VA clinician noted the Veteran reported serving in the Reserves in Iraq and being constantly worried about being hit by a scud missile or exposure to nerve gas, with continued reports of seeing man beheaded in Saudi Arabia while being stationed there.  In a February 2008 rating action, the RO denied the Veteran's claim on the basis that, while there was new evidence, it was not material because it failed to show a diagnosis of PTSD linked to verified military stressors.  The Veteran did not appeal the February 2008 rating decision.  

The Veteran sought to reopen his PTSD claim a fourth time, in December 2008, indicating that he was willing to provide evidence to support his claim.  New VA treatment records contained a continued diagnosis of PTSD and also noted the Veteran's report of being in Iraq, being constantly worried about being hit by a scud missile or exposure to nerve gas, and seeing man beheaded in Saudi Arabia.  See December 2008 VA treatment record.  

In a June 2009 rating decision, the RO denied the Veteran's claim, finding that no new and material evidence had been presented with which to reopen the claim.  Although the  Veteran was notified of the RO's determination, and of his appellate rights, in a June 2009 letter, but  did not initiate an appeal.  See 38 C.F.R. § 20.200.  In addition, no new and material evidence was received within one year of the issuance of the June 2009 rating decision and no additional relevant service records have been added to the claims file since that decision.  As such, the June 2009 decision is final as to the evidence then of record, and it is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 3.156(b)(c), 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In May 2011, the Veteran submitted a statement which was accepted as a claim to reopen the PTSD claim, the denial of which culminated in the instant appeal.

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's June 2009 rating decision wherein the RO determined that new and material evidence had not been received to reopen the claim.  

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Given the procedural history detailed above, the critical inquiry in this appeal is  whether new and material evidence has been presented since the final June 2009 rating constituting credible evidence that a claimed in-service stressor actually occurred, to include evidence establishing that the e Veteran actually served in Saudi Arabia or Iraq (where he asserts that in-service stressors occurred), or evidence otherwise verifying the occurrence of a stressor to which a diagnosis of PTSD has been related.  When the claim was initially denied in March 2002, the primary basis for the disallowance of the service connection claim for PTSD was the lack of information regarding a verifiable stressor in service to which his diagnosis of PTSD was related.  Since that time, the RO has continued to deny or declined to reopen the claim for the same reason-in particular,  the lack of corroborating evidence showing the Veteran served in Saudi Arabia when he alleges that the beheading stressor occurred.  

Pertinent evidence added to the evidentiary record since June 2009 includes several STRs and SPRs, the Veteran's records from the Social Security Administration (SSA), and various post-service VA treatment records, which reflect a continued diagnosis of PTSD.  The Veteran also submitted statements from his treating psychiatrist, Dr. RM.  See statements from Dr. RM dated May 2011, May 2012, and July 2013.  In May 2011, Dr. RM noted the Veteran has been diagnosed with PTSD, was exposed to scud missile attacks in Saudi Arabia, and feared for his life.  In May 2012 and July 2013, Dr. R.M. opined that there is a greater than 50 percent likelihood that the Veteran's PTSD symptoms originated in the military, noting the Veteran's report that he served in Iraq where he was constantly worried about scud missiles and being exposed to nerve gas, as well as his report of witnessing a local man being beheaded.  See statements from Dr. RM dated May 2011, May 2012, and July 2013.  

The Board finds the above-cited evidence was not of record at the time of the last final decision in June 2009,  and has not been considered by agency adjudicators.  Nonetheless, it is not "new" because it is essentially  cumulative of the evidence of record at the time of the last final denial of the claim.  Indeed, while the Veteran's psychiatrist, Dr. RM, has purported to provide a positive opinion relating the Veteran's PTSD to the various stressors he has alleged occurred during service, his statements are duplicative and cumulative of VA treatment records previously of record.  In this regard, Dr. RM appears to variously attribute the Veteran's PTSD to (1) his fear of attack by scud missile attacks and losing his life, (2) exposure to nerve gas, and (3) witnessing a man being beheaded; however, VA treatment records dated May 2000 and December 2008 contain a diagnosis of PTSD and specifically attribute his diagnosis to the beheading incident, with additional notations of the other in-service stressors involving serving in Iraq, exposure to scud missile attacks and nerve gas, and fearing for his life.  See also August 2008 VA treatment record.  The statements submitted by Dr. RM merely reiterate these findings and the Veteran has failed to submit any new or material evidence showing that he was, in fact, stationed in Saudi Arabia or Iraq at any point during his military service, including when he alleges the reported stressors occurred.  

As a result, the evidentiary record is in the same posture as it was at the time of the last final rating decision in June 2009, with evidence of a diagnosis of PTSD related to various stressors reported by the Veteran but no additional information verifying that the stressors actually occurred, to include evidence that t the Veteran was actually service in  specific location(s) where the allegedly  stressors occurred.  Therefore, the newly submitted evidence does not relate to an unestablished fact necessary to substantiate the claim.  

In this regard, the Board notes that the Veteran's report of constantly being worried about scud missiles, exposure to nerve gas, and fearing for his life appear to trigger the application of the relaxed standards for establishing in-service stressors under 38 C.F.R. § 3.304(f)(3).  However, these stressors are not consistent with the places, types, and circumstances of the Veteran's service, as his service personnel records do not show that he served in Saudi Arabia or Iraq where he alleges the scud missiles, nerve gas exposure, and fearing for his life occurred.  Therefore, the relaxed standards for establishing in-service stressors under 38 C.F.R. § 3.304(f)(3) are not for application in this case.  Regardless, the Veteran's assertions in this regard are not "new," as they were previously of record.  See VA treatment records dated May 2000, August 2006, and December 2008.  

In evaluating this claim, the Board has considered the Veteran's representative's argument that his SSA records serve as a basis to reopen the claim and trigger VA's duty to provide the Veteran with an examination, as they reflect that the Veteran has PTSD that could be related to his military service.  See March 2014 brief.  However, the Veteran's SSA records do not contain any new or material evidence that relates to an unestablished fact necessary to substantiate the claim, as several VA treatment records (which were  previously of record) noted a  diagnosis of PTSD related to the Veteran's reported stressors.  

In this context, the Board notes the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  However, in this case, absent new and/or material evidence constituting credible evidence that an in-service stressor occurred -to include evidence supporting the Veteran's assertions  that he actually served in the places when and where he alleges the in-service stressors occurred, even the low threshold for reopening discussed in the Shade case is not met.  

In sum, because no new and material evidence as contemplated by 38 C.F.R. § 3.156 has been received to reopen the previously denied service connection claim for PTSD, the most recent, June 2009 denial of that claim remains final.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER


As new and material evidence to reopen the previously denied claim for service connection for PTSD, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


